NOTE: This order is nonprecedential.


  Wniteb ~tateg QCourt of ~peaIg
      for tbe jfeberaI QCircuit

                      CARL FOX,
                       Petitioner,

                            v.
            DEPARTMENT OF DEFENSE,
                  Respondent.


                       2012-3078


   Petition for review of the Merit Systems Protection
Board in case no. CH0752110659-I-1.


                      ON MOTION


                       ORDER

    Carl Fox moves for extensions of time to file his cor-
rected opening brief. The Department of Defense moves
for a 21-day extension of time to file its response brief
from the date of service of Fox's corrected opening brief.
FOX v. DEFENSE                                                  2

      Upon consideration thereof,

      IT Is ORDERED THAT:

    The motions are granted. Mr. Fox's corrected opening
brief is due within 60 days of the date of filing of this
order. The Department of Defense should calculate its
brief due date from the date of service of Mr. Fox's cor-
rected opening brief.

                                    FOR THE COURT
      OCT 052012                     /s/ Jan Horbaly
         Date                       Jan Horbaly
                                    Clerk
cc: Carl Fox (Informal Brief Form & Pro Se Guide En-
closed)
    P. Davis Oliver, Esq.
s21


                                               eotJRft~PEALS
                                          u.s.1lfE FEDERAL C!RCurrFOR
                                               OCT 052012
                                                 JAN HORBALV
                                                    ClERK